t c memo united_states tax_court valentina perrah petitioner v commissioner of internal revenue respondent docket no filed date warren nemiroff for petitioner kevin w coy for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and penalties for the taxable years and as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure the issues for our consideration are whether petitioner has shown entitlement to various schedule c profit or loss from business deductions and whether the resulting underpayment was due to a substantial_understatement_of_income_tax and or negligence so as to make petitioner liable for the accuracy-related_penalties under sec_6662 findings_of_fact petitioner valentina perrah resided in mira loma california at the time the petition was filed in this case petitioner was a real_estate broker who owned and operated a century office in mira loma during taxable years and this office operated under the name amera-star realty and petitioner reported its income and deductions on a schedule c attached to her federal_income_tax returns for taxable years and petitioner’s original individual income_tax returns were prepared by petitioner’s accountant of approximately years ron kington her schedule c reflected dollar_figure of deductions for taxable_year which included inter alia dollar_figure for advertising costs dollar_figure in car and truck expenses and dollar_figure for other expenses such a sec_1 all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated dollar_figure in telephone services and dollar_figure in seminar costs her schedule c reflected dollar_figure of deductions for taxable_year which included inter alia dollar_figure for advertising and dollar_figure for car and truck expenses petitioner noticed that the amounts of tax due reflected on her and returns were significantly different from other years but she did not question the calculations petitioner timely filed her and returns and paid the amount of tax shown due on the returns sometime before date respondent began the examination of petitioner’s and tax years as a result petitioner consulted mary crenshaw an acquaintance through whom she acquired insurance coverage and who petitioner believed was a c p a petitioner provided her bank statements to the acquaintance who turned them over to respondent’s examiner respondent’s examiner raised substantiation issues regarding petitioner’s claimed schedule c deductions and discovered a reporting error in that regard it was discovered that petitioner did not report her form_1099 income from her business further petitioner duplicated the omission error by deducting the form_1099 income on her schedule c after discovering these problems petitioner hired attorney warren nemiroff in date upon his advice she submitted amended returns on date which reflected the following revised calculations schedule c deductions for q4e- as amended totaled dollar_figure which included dollar_figure for advertising costs dollar_figure for car and truck expenses and dollar_figure for other expenses such as dollar_figure in rent dollar_figure in management fees and dollar_figure in bank fees and schedule c deductions for as amended totaled dollar_figure which included dollar_figure for advertising expenses dollar_figure for car and truck expenses and dollar_figure for other expenses such as dollar_figure in bank charges and dollar_figure in rent subseguent to the filing of these amended returns internal revenue_agent francisco rangel met with petitioner at her office to discuss her claimed schedule c deductions at this meeting no documents passed from petitioner to mr rangel however based on the conversation with petitioner and observations he made at her office mr rangel allowed some of her claimed deductions on date respondent issued a statutory_notice_of_deficiency to petitioner for her and tax years opinion we consider here whether petitioner is entitled to schedule c deductions in excess of those allowed by respondent and whether petitioner is liable for the accuracy-related_penalties under sec_6662 it substantiation of schedule c deductions sec_162 permits a deduction for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business during the taxable_year the question of whether an expenditure satisfies the requirements of sec_162 is one of fact 320_us_467 sec_274 provides guidance with respect to certain deductions specifically it sets forth technical rules for substantiation of expenses relating to travel and meals deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he or she is entitled to any deductions claimed rule a 503_us_79 accordingly petitioner must show that she incurred and or paid the expense as an ordinary_and_necessary_expense of her business for expenses covered under sec_274 petitioner must produce adequate_records or sufficient evidence to corroborate her own statements sec_1_274-5t temporary income_tax regs fed reg date adequate_records include such things as an account book diary log statement of expense or other similar record in which entries of expenses are recorded at or near the time of the expense id in addition petitioner must produce documentary_evidence such as receipts or paid bills sec_1 because the examination commenced prior to date sec_7491 burden_of_proof and production standards are not applicable see sec_7491 - - 5t c through temporary income_tax regs fed reg date petitioner argues that her claimed deductions have been substantiated yet the only evidence that petitioner has submitted to this court is her own self-serving testimony regarding the deductions we do not have to accept such testimony without corroborating evidence 99_tc_202 further aside from petitioner’s argument that mr rangel’s allowance of some deductions is proof that her deductions were substantiated in full petitioner has not presented any corroborating evidence as such petitioner does not meet the substantiation requirements of sec_162 or sec_274 accordingly we hold that petitioner did not substantiate her disallowed schedule c deductions and has therefore not shown respondent’s determination to be in error il accuracy-related_penalty of sec_6662 a sec_6662 provides for an accuracy-related_penalty equal to percent of the underpayment if such underpayment was due to taxpayer’s negligence or substantial_understatement_of_income_tax sec_6662 and b for the purposes of this section a taxpayer is negligent when he or she fails to do what a reasonable and ordinarily prudent person would do under the circumstances 91_f3d_670 4th - cir affg tcmemo_1995_46 an understatement of income_tax is substantial if it exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 a as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs it is the taxpayer’s responsibility to establish that he is not liable for the accuracy-related negligence_penalty imposed by sec_6662 a see rule a 92_tc_501 as we have held that petitioner failed to comply with the basic requirements of substantiation and record- keeping contained in the internal_revenue_code we find that petitioner’s underpayment was due to negligence and is subject_to the accuracy-related_penalty under sec_6662 a taxpayer may avoid the application of the accuracy-related_penalty by proving that he or she acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted with reasonable_cause and good_faith is measured by examining the we need not address whether petitioner’s understatement of income was substantial because we hold that she is liable for the accuracy-related_penalty due to negligence see supra note - - relevant facts and circumstances and most importantly the extent to which he attempted to assess his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs as petitioner has not shown this court the method by which she kept track of her business profits and losses we are unable to find that petitioner attempted in good_faith to properly assess her tax_liability despite this petitioner maintains that there are other factors which show she acted in good_faith petitioner points out that she relied upon an accountant who prepared her original federal_income_tax returns she submitted bank statements to respondent’s examiner upon notice of audit she corrected the discrepancies on her returns she paid the tax due and she hired and relied on tax professionals reliance on the advice of a competent adviser can be a defense to the accuracy-related_penalty 469_us_241 zftass v commissioner 118_f3d_184 4th cir affg tcmemo_1996_167 sec_1_6664-4 income_tax regs however it must be established that the reliance was reasonable in good_faith and based upon full disclosure 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 88_tc_654 63_tc_149 the record reflects that mr kington the preparer of her original federal_income_tax returns was petitioner’s accountant for years however petitioner has not shown mr kington’s qualifications or what records she provided to him in order to prepare her returns therefore we are unable to find that petitioner’s reliance on mr kington was in fact reasonable the record also reflects that petitioner relied on mr nemiroff her attorney in submitting amended returns for and however in the context of this case petitioner’s reliance on her attorney and her willingness to correct her mistakes are irrelevant as respondent has applied the sec_6662 penalty to the underpayment reflected on petitioner’s original returns we measure petitioner’s good_faith and reasonable reliance as of the date of filing her original returns in that regard petitioner argues that the penalty should apply to the underpayment reflected on petitioner’s amended as the credentials of ron kington are unclear from the record petitioner also contends that on the advice of her attorney she hired a new accountant to prepare her amended returns other than petitioner’s testimony there is no evidence that she did so in that regard petitioner’s amended returns are not even signed by a tax preparer -- - opposed to original returns ’ however an amended_return can only be used to determine a taxpayer’s underpayment for purposes of sec_6662 if it 1s a qualified_amended_return sec_1_6664-2 income_tax regs a qualified_amended_return is one that is filed before the time the taxpayer is first contacted by the internal_revenue_service concerning an examination of the return sec_1_6664-2 income_tax regs as petitioner filed her amended returns after she was notified of examination petitioner’s amended returns are not gualified we hold that respondent’s application of the sec_6662 a penalty to the underpayment reflected in petitioner’s original returns is correct and petitioner’s good_faith and reasonable reliance if any after she filed her original returns and was notified of an audit is of no consequence to reflect the foregoing decision will be entered for respondent ’ while the statutory_notice_of_deficiency reflects the income_tax deficiency reflected on petitioner’s amended returns the penalty has been applied to petitioner’s underpayment reflected on the original returns
